712 N.W.2d 504 (2006)
474 Mich. 1130
Margaret TERRY, Plaintiff-Appellant,
v.
DAIMLERCHRYSLER CORPORATION, Defendant-Appellee.
Docket Nos. 130404 & (62)(63). COA No. 263339.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, the application for leave to appeal the December 20, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motions to strike and for miscellaneous relief are DENIED.